DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “first transfer portion” in claim 1, the “second transfer portion” in claim 1, and the “discharge portion” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitation “transferring/compressing means” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “transferring/compressing” and “to transfer and compress the plastic in one direction, thereby transferring, compressing, and melting the plastic” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-2 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “As illustrated in FIG. 3, the transferring/compressing means 60 is installed along the longitudinal direction inside the melting furnace 50 to transfer and compress the plastic in one direction. The transferring/compressing means 60 includes a first rotary shaft 54 which penetrates the interior of the melting furnace 50 in the longitudinal direction, a first motor M1 which rotates the first rotary shaft 54 from the outside of the melting furnace 50, and a plurality of spiral blades 56 which are spirally surrounded along the first rotary shaft 54 inside the melting furnace 50.   Further, preferably, the plurality of spiral blades 56 decreases in a pitch interval from 5 one end toward the other end of the melting furnace 50. As a result, the plastic transferred to the melting furnace 50 is compressed by the pitch interval of the spiral blade 56 during the process of being transferred from one end to the other end of the melting furnace 50 and at the same time, is melted by the io high temperature of the heating furnace 30, and the plastic is divided into a moisture material and an oily material and the moisture material is discharged through the vapor outlet 52 in the form of water vapor whereas the oily material is transferred to the first transfer portion 70 in the form of the melt,” (paragraph [0044]).
Accordingly, the claimed “transferring/compressing means” has been interpreted as a screw conveyor (aka spiral conveyor, auger, worm, ribbon, etc.), as well as equivalents thereof.

Claim limitation “first transfer portion” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “portion” coupled with functional language “transfer” and “so as to transfer the melt of the plastic” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.	Examiner notes that the structures of the first and/or second transfer portions in are defined later in claim 1 as comprising “a horizontal cylindrical extruding housing”, etc. However, in defining the structure(s) of the first and/or second transfer portions, claim 1 merely requires that the structure of at least one of said transfer portions be limited in the defined manner (see lines 40-41 of claim 1 as presented in the amended claim set filed 6/15/2020). Because the structure(s) of the first or second transfer portions are optionally undefined by claim 1, 112(f) interpretations of the “first transfer portion” and the “second transfer portion” are necessary to cover embodiments of claim 1 wherein the structure of one of said transfer portions is undefined in the claim. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-2 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “At this time, in a preferred exemplary embodiment of the present disclosure, at least one of the first transfer portion and  the   second  transfer   portion  includes: a  horizontal cylindrical  extruding  housing; a cylindrical  rotating  body embedded along the longitudinal direction of the extruding housing to be eccentrically rotated along an eccentric shaft; and at least one blade mounted along the longitudinal direction of the outer surface of the rotating body so that a height from the outer surface of the rotating body is adjusted by an elastic force to rotate while being in contact with the inner surface of the extruding housing by the eccentric rotation of the rotating body at all times,” (paragraph [0018]).
Accordingly, the claimed “first transfer portion” has been interpreted as an element comprising: a horizontal cylindrical  extruding  housing; a cylindrical  rotating  body embedded along the longitudinal direction of the extruding housing to be eccentrically rotated along an eccentric shaft; and at least one blade mounted along the longitudinal direction of the outer surface of the rotating body so that a height from the outer surface of the rotating body is adjusted by an elastic force to rotate while being in contact with the inner surface of the extruding housing by the eccentric rotation of the rotating body at all times, as well as equivalents thereof.

Claim limitation “transfer means” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “transfer” and “to transfer the melt in one direction, thereby transferring and pyrolyzing the melt”, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-2 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “As illustrated in FIG. 6, the transfer means 100 is installed along the longitudinal direction inside the vacuum pyrolysis furnace 90 to transfer the melt in one direction. To this end, the transfer means 100 includes a second rotary shaft is  94 which penetrates the interior of the vacuum pyrolysis furnace 90 in the longitudinal direction, a second motor M2 which rotates the second rotary shaft 94 from the outside of the vacuum pyrolysis furnace 90, and a first screw 96 which is spirally surrounded along the second rotary shaft 94 inside the 20  vacuum  pyrolysis  furnace 90. At   this  time, preferably, a plurality of paddles 98 for stirring the melt or the pyrolysis remnant in addition to the first screw 96 may be attached to different locations of the second rotary shaft 94, and the number, arrangement order, and the like of the first screw 96 and the paddles 98may be adjusted appropriately,” (paragraph [0057]).
Accordingly, the claimed “transfer means” has been interpreted as a screw and/or paddle conveyor, as well as equivalents thereof.

Claim limitation “second transfer portion” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “portion” coupled with functional language “transfer” and “so as to transfer the pyrolysis remnant of the melt” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.	Examiner notes that the structures of the first and/or second transfer portions in are defined later in claim 1 as comprising “a horizontal cylindrical extruding housing”, etc. However, in defining the structure(s) of the first and/or second transfer portions, claim 1 merely requires that the structure of at least one of said transfer portions be limited in the defined manner (see lines 40-41 of claim 1 as presented in the amended claim set filed 6/15/2020). Because the structure(s) of the first or second transfer portions are optionally undefined by claim 1, 112(f) interpretations of the “first transfer portion” and the “second transfer portion” are necessary to cover embodiments of claim 1 wherein the structure of one of said transfer portions is undefined in the claim. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-2 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “At this time, in a preferred exemplary embodiment of the present disclosure, at least one of the first transfer portion and  the   second  transfer   portion  includes: a  horizontal cylindrical  extruding  housing; a cylindrical  rotating  body embedded along the longitudinal direction of the extruding housing to be eccentrically rotated along an eccentric shaft; and at least one blade mounted along the longitudinal direction of the outer surface of the rotating body so that a height from the outer surface of the rotating body is adjusted by an elastic force to rotate while being in contact with the inner surface of the extruding housing by the eccentric rotation of the rotating body at all times,” (paragraph [0018]).
Accordingly, the claimed “second transfer portion” has been interpreted as an element comprising: a horizontal cylindrical  extruding  housing; a cylindrical  rotating  body embedded along the longitudinal direction of the extruding housing to be eccentrically rotated along an eccentric shaft; and at least one blade mounted along the longitudinal direction of the outer surface of the rotating body so that a height from the outer surface of the rotating body is adjusted by an elastic force to rotate while being in contact with the inner surface of the extruding housing by the eccentric rotation of the rotating body at all times, as well as equivalents thereof.

Claim limitation “discharge portion” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “portion” coupled with functional language “discharge” and “so as to discharge the pyrolysis remnant” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-2 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “The discharge portion 130 has a horizontal cylindrical tank shape or a shape similar thereto with one end connected to the second transfer portion 110 and the other end closed with a cap 132 which may be opened and closed, and preferably, is installed with a discharge mean 140 for transferring pyrolysis remnant in one direction along the inner longitudinal direction,” (paragraph [0060]).
“At this time, the discharge means 140 includes a third rotary shaft 134 which penetrates the interior of the discharge portion 130 in the longitudinal direction, a third motor M3third motor M3 5  which rotates the third rotary shaft 134 from the outside of the discharge portion 130, and a second screw 136 which is spirally surrounded along the third rotary shaft 134 inside the discharge portion 130 which are substantially the same as those of the transfer means 100 described above. Further, the other end of io the discharge portion 130 is closed with the cap 132, the cap 132 may be equipped with a weight 0 or the like to open the other end of the discharge portion 130 only by a certain discharge pressure or more, and as a result, the final pyrolysis remnant is discharged to the outside by a certain weight through is the discharge portion 130,” (paragraph [0061]). 
Accordingly, the claimed “discharge portion” has been interpreted as a cylindrical conduit comprising a screw conveyor disposed therein, as well as equivalents thereof.

Claim limitation “introduction portion” has/have NOT been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Although it uses/they use a generic placeholder “portion” coupled with functional language “introduction” and “for introducing plastic”, claim 1 specifies that the “introduction portion” comprises “a hopper”, which represents sufficient structure to achieve the claimed function.

Claim Objections
Claims 1 and 2 objected to because of the following informalities:  
With regard to claim 1: Amend line 9 as follows: --one direction, thereby transferring, compressing, and melting the plastic, 
This amendment will remove an unnecessary instance of “and” which disrupts the flow of language in claim 1.
With regard to claim 1: Amend line 18 as follows: -- one direction, thereby transferring and pyrolyzing the melt, 
This amendment will remove an unnecessary instance of “and” which disrupts the flow of language in claim 1.
Claim 1 recites reference characters “V1, V2, V3” in line 30 and “V4, V5, V6” in line 32.
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
To overcome this rejection, Examiner suggests deleting these reference characters, as all other reference characters previously present in claim 1 have been deleted. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-2 are replete with indefinite language. Individual instances of indefiniteness are itemized and detailed below. However, given the large number of issues in the claims, Examiner respectfully requests Applicant conduct their own review of the claims to ensure compliance with 112(b). Applicant should also carefully review the claims following amendment thereof to ensure that any amendments do not introduce further issues of indefiniteness.
	Claim 1 recites “A plastic pyrolysis/emulsification system” in line 1. It is unclear if “pyrolysis/emulsification” should be interpreted as --pyrolysis or emulsification--, --pyrolysis and emulsification--, or --pyrolysis and/or emulsification--. 
None of the claims reference any emulsification of plastic outside the use of the term “plastic pyrolysis/emulsification system” to describe the claimed system. However, claim 1 contains limitation that indicate the claimed system must be a pyrolysis system (e.g. see lines 14-20). Therefore, for the purposes of examination, the claimed system has been interpreted as a --plastic pyrolysis and emulsification system--.
To overcome this rejection Applicant should amend the claims by replacing all instances of “plastic pyrolysis/emulsification system” with --plastic pyrolysis and emulsification system--. 
Alternatively, and perhaps preferably (see 112(b) rejection to follow), Applicant could replace all instances of “plastic pyrolysis/emulsification system” to merely recite --plastic pyrolysis system--.
Note: The phrase “plastic pyrolysis/emulsification system” appears in line 1 of claim 1, line 51 of claim 1, and line 1 of claim 2. 
Claim 1 recites “A plastic pyrolysis/emulsification system” in line 1. As discussed in the preceding 112(b) rejection, this limitation has been interpreted as a --plastic pyrolysis and emulsification system-- for the purposes of examination. Regardless of such an interpretation is congruent with Applicant’s intentions, it is unclear how the claimed system is an emulsification system, even optionally, as there is no reference made in the claim to an element or elements which would emulsify plastic.
To overcome this rejection, Applicant should amend claim 1 to: 1) specify which element emulsifies plastic; 2) recite an element which emulsifies plastic (if such an element is not already included in the claim); or 3) recite --a plastic pyrolysis system-- rather than a “plastic pyrolysis/emulsification system”. 
For the purposes of examination, the claimed “plastic pyrolysis/emulsification system” has been interpreted as being satisfied by any prior art pyrolysis system which meets the structural limitations of claim 1, regardless of whether or not any emulsification is taught to be carried out in the prior art system.
Claim 1 recites “a heating furnace having a burner mounted thereon so as to establish a high- temperature environment therein and having a combustion gas outlet,” in lines 3-4.
It is unclear which element the high-temperature environment is “therein”.
Based on Applicant’s specification and Figures, the high temperature environment is inside the heating furnace.
Furthermore, it is unclear which element has the combustion gas outlet.
Based on Applicant’s specification and Figures, the heating furnace has the combustion gas outlet.
To overcome this rejection, Applicant should amend lines 3-4 to recite --a heating furnace having a burner mounted thereon so as to establish a high-temperature environment in the heating furnace, the heating furnace further comprising a combustion gas outlet,--.
Claim 1 recites “a melting furnace penetrating the heating furnace such that one end of the melting furnace is connected to the introduction portion, and both ends thereof are exposed to the outside,” in lines 5-7 (emphasis added). It is unclear if “both ends thereof” refers to both ends of “the introduction portion” or to both ends of the “melting furnace”.
Presumably, “both ends thereof” refers to both ends of the “melting furnace”.
Applicant should amend claim 1 to clarify as appropriate. 
Examiner suggests replacing the limitation “such that one end of the melting furnace is connected to the introduction portion, and both ends thereof are exposed to the outside,” with --such that one end of the melting furnace is connected to the introduction portion and both ends of the melting furnace are positioned outside of the heating furnace--. See 112(b) rejection to follow for further details on why this particular change is suggested.
Claim 1 recites the limitation "the outside" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Presumably, “the outside” is intended to refer to an environment outside of the heating furnace.
Therefore, for the purposes of examination, claim 1 has been interpreted as requiring that the melting furnace penetrate the heating furnace --such that one end of the melting furnace is connected to the introduction portion and both ends of the melting furnace are positioned outside of the heating furnace--.
To overcome this rejection, Applicant should amend the appropriate portions of claim 1 to mirror the above interpretation by Examiner.
Claim 1 recites the limitation "the inner longitudinal direction" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “a transferring/compressing means” in line 7. It is unclear if “transferring/compressing” should be interpreted as -- transferring or compressing--, -- transferring and compressing --, or -- transferring and/or compressing--.
Lines 8-9 of claim 1 indicate that the “transferring/compressing means” is, in fact, a --transferring and compressing means--. Therefore, the claimed “transferring/compressing means” has been interpreted as a --transferring and compressing means-- for the purposes of examination.
To overcome this rejection, Applicant replace all instances of “transferring/compressing means” within the claims with --transferring and compressing means--.
Claim 1 recites “a transferring/compressing means being mounted in the melting furnace along the inner longitudinal direction so as to transfer and compress the plastic in one direction, thereby transferring, compressing, and melting the plastic,” in lines 7-9 (emphasis added). 
As written, this limitation indicates that the “transferring/compressing means” is responsible for melting the plastic. However, such an indication is incongruent with Examiner’s understanding of Applicant’s invention as informed by Applicant’s disclosure as a whole.
Examiner’s understanding is that the “transferring/compressing means” is not responsible for melting the plastic. Instead the melting furnace, and particularly the portion thereof which passes through the heating furnace, is responsible for melting the plastic.
Unless “transferring/compressing means” is actually responsible for melting the plastic, Applicant should amend claim 1 (i.e. lines 5-11 thereof) so as to clearly indicate that the melting is carried out by the melting furnace, without using any language which suggests that melting is carried out by the “transferring/compressing means”.
Claim 1 recites “the other end of the melting furnace” in line 12. There is insufficient antecedent basis for this limitation in the claim.
Furthermore, claim 1 earlier recites “one end of the melting furnace” in lines 5-6, and “both ends thereof [presumably of the melting furnace]” in line 6. Because claim 1 (presumably) explicitly references both ends of the melting furnace, it is unclear which end of the melting furnace is “the other end” recited in line 12.
Presumably, “the other end of the melting furnace” refers to an end of the furnace opposite to the “one end of the melting furnace… connected to the introduction portion”.
Applicant should amend claim 1 to clarify as appropriate.
Claim 1 recites the limitation "the melt of the plastic" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “a vacuum pyrolysis furnace penetrating the heating furnace such that one end of the vacuum pyrolysis furnace is connected to the first transfer portion, and both ends thereof are exposed to the outside,” in lines 14-16 (emphasis added). It is unclear if “both ends thereof” refers to both ends of “the first transfer portion” or to both ends of the “vacuum pyrolysis furnace”.
Presumably, “both ends thereof” refers to both ends of the “vacuum pyrolysis furnace”.
Applicant should amend claim 1 to clarify as appropriate. 
Examiner suggests replacing the limitation “such that one end of the vacuum pyrolysis furnace is connected to the first transfer portion, and both ends thereof are exposed to the outside,” with --such that one end of the vacuum pyrolysis furnace is connected to the first transfer portion and both ends of the vacuum pyrolysis furnace are positioned outside of the heating furnace--. See 112(b) rejection to follow for further details on why this particular change is suggested.
Claim 1 recites the limitation "the outside" in line 7.  It is unclear what “the outside” refers to.
Presumably, “the outside” is intended to refer to an environment outside of the heating furnace.
Therefore, for the purposes of examination, claim 1 has been interpreted as requiring that the vacuum pyrolysis furnace penetrate the heating furnace --such that one end of the vacuum pyrolysis furnace is connected to the first transfer portion and both ends of the vacuum pyrolysis furnace are positioned outside of the heating furnace --.
To overcome this rejection, Applicant should amend the appropriate portions of claim 1 to mirror the above interpretation by Examiner. 
Claim 1 recites the limitation "the inner longitudinal direction" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “a transfer means being mounted in the vacuum pyrolysis furnace along the inner longitudinal direction so as to transfer the melt in one direction, thereby transferring and pyrolyzing the melt,” in lines 16-18 (emphasis added).
As written, this limitation indicates that the “transfer means” is responsible for pyrolysing the plastic. However, such an indication is incongruent with Examiner’s understanding of Applicant’s invention as informed by Applicant’s disclosure as a whole.
Examiner’s understanding is that the “transfer means” is not responsible for pyrolysing the plastic. Instead the vacuum pyrolysis furnace, and particularly the portion thereof which passes through the heating furnace, is responsible for pyrolysing the plastic.
Unless “transfer means” is actually responsible for pyrolysing the plastic, Applicant should amend claim 1 (i.e. lines 16-18 thereof) so as to clearly indicate that the pyrolysis is carried out by the vacuum pyrolysis furnace, without using any language which suggests that pyrolysis is carried out by the “transfer means”.
Claim 1 recites “the other end of the vacuum pyrolysis furnace” in line 21. There is insufficient antecedent basis for this limitation in the claim.
Furthermore, claim 1 earlier recites “one end of the vacuum pyrolysis furnace” in lines 14-15, and “both ends thereof [presumably of the vacuum pyrolysis furnace]” in line 16. Because claim 1 (presumably) explicitly references both ends of the vacuum pyrolysis furnace, it is unclear which end of the vacuum pyrolysis furnace is “the other end” recited in line 21.
Presumably, “the other end of the vacuum pyrolysis furnace” refers to an end of the furnace opposite to the “one end of the vacuum pyrolysis furnace… connected to the first transfer portion”.
Applicant should amend claim 1 to clarify as appropriate.
Claim 1 recites the limitation "the pyrolysis remnant of the melt" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “multiple third condensers connected to the second condenser via first, second, and third valves V1, V2, V3, respectively; a vacuum pump connected to the multiple third condensers via fourth, fifth, and sixth valves V4, V5, V6, respectively;” in lines 29-32. 
The fact that this limitation references the multiple “third condensers” being connected to the second condenser “via first, second, and third valves V1, V2, V3, respectively” and to the vacuum pump via “via fourth, fifth, and sixth valves V4, V5, V6, respectively”, seemingly indicates that there are exactly three third condensers. This interpretation is supported by Applicant’s disclosure, which describes three third condensers 182, 184, and 186 (e.g. in Figure 7). However, Applicant’s claim fails to explicitly specify that there are, in fact, exactly three third condensers. Furthermore, the fact that Applicant has referenced “multiple third condensers” rather than three third condensers, or simply third, fourth, and fifth condensers makes it seem like Applicant’s intention is for the number of third condensers to be open-ended. Therefore, it is unclear if claim 1 should be interpreted as requiring three third condensers, or merely a plurality of third condensers.
Regardless, for the purposes of examination, claim 1 has been interpreted as requiring three third condensers, in light of the limitations regarding the valves connected respectively to each of the third condensers.
Examiner notes that he finds the use of the term “third condensers” to refer to multiple condensers to be objectionable in general, but even more so in claims like claim 1, wherein there are seemingly a definitive number (i.e. three) of said third condenser. It would be more clear and proper for the claim to recite a third condenser, a fourth condenser, and a fifth condenser rather than three third condensers.
Applicant should amend claim 1 to clarify the above issues as appropriate.  
Claim 1 recites a clause which reads, “wherein the third condensers are sequentially connected to the second condenser in a state where a vacuum is maintained by the vacuum pump in advance to inhale the oil vapor inside the second condenser, whereas the third condensers inhaling the oil vapor are sequentially connected to the vacuum pump to repeatedly perform a process in which the vacuum is maintained again, and the oil vapor inhaled by the vacuum pump is transferred to the fourth condenser, wherein at least one of the first transfer portion and the second transfer portion comprises,” in lines 34-39. This clause is replete with indefinite language and requires substantial amendments. The issues with this clause are itemized below. The itemized list of issues is followed by a suggested redraft of the clause.
1) The clause in question recites “wherein the third condensers are sequentially connected to the second condenser” in lines 34-35 of claim 1. It is unclear what “sequentially connected” means in this context. Are the third condensers connected in series with the second condenser and one another, or in series with the second condenser and in parallel with each other? A review of Applicant’s specification suggests that neither characterization would be accurate. In particular, Figure 7 seems to depict the three “third condensers” 182, 184, and 186 as being connected to the second condenser 164 via pipes which sequentially branch off of a main pipe connecting the second condenser 164 and the fourth condenser 168. However, this arrangement of pipes could be alternatively interpreted as a series of pipes connecting the three third condensers and the fourth condenser to the second condenser in parallel. Although, Examiner finds this interpretation less likely, mainly due to the fact that the claims indicate that the three third condensers output vapor to the fourth condenser via the vacuum pump. 
In view of the forgoing, the intended scope of the limitation “wherein the third condensers are sequentially connected to the second condenser” is difficult to glean from Applicant’s disclosure.
For the purposes of examination, the limitation “wherein the third condensers are sequentially connected to the second condenser” has been interpreted as requiring merely that --the third condensers are fluidly connected to an outlet of the second condenser--.
2) The clause in question recites wherein the third condensers are sequentially connected to the second condenser in a state where a vacuum is maintained by the vacuum pump in advance to inhale the oil vapor inside the second condenser” in lines 34-36 of claim 1 (emphasis added).
The claim language fails to specify where this vacuum is maintained. 
Presumably it is maintained in the second condenser and in the third condensers. For the purposes of examination, the clause in question has been interpreted as requiring the vacuum be maintained in the second condenser and in the third condensers.
3) The clause in question recites wherein the third condensers are sequentially connected to the second condenser in a state where a vacuum is maintained by the vacuum pump in advance to inhale the oil vapor inside the second condenser” in lines 34-36 of claim 1 (emphasis added).
It is unclear what it means for the vacuum to be maintained by the vacuum pump “in advance”. In particular, it is unclear what the vacuum is maintained in advance of. Furthermore, it is unclear how specifying that the vacuum is maintained in advance of any particular process step or operation would limit the claim, if it would limit the claim at all. 
Apparatus claims are not limited by statements of intended use or manner of operating (see MPEP 2114). Therefore, specifying a particular point in time before (in advance of) which the vacuum is maintained would likely to do little to limit the apparatus of claim 1, as the vacuum pump thereof would presumably be capable of operating and maintaining a vacuum at any desired point in time. 
For the purposes of examination, limitation “in advance” has been treated broadly.
4) The clause in question recites wherein the third condensers are sequentially connected to the second condenser in a state where a vacuum is maintained by the vacuum pump in advance to inhale the oil vapor inside the second condenser” in lines 34-36 of claim 1 (emphasis added). It is unclear what the phrase “inhale the oil vapor inside the second condenser” is supposed to covey.
The following limitation in said clause in question reads, “whereas the third condensers inhaling the oil vapor are sequentially connected to the vacuum pump to repeatedly perform a process in which the vacuum is maintained again”. In view of said following limitation, it seems that the phrase “to inhale the oil vapor inside the second condenser” is indicating that the third condensers aspirate (inhales) oil vapor inside the second condenser. However, the use of the word “inhale” suggests that the third condensers themselves are responsible for drawing the vapor from the second condensers and into said third condensers. However, it is Examiner’s understanding that the vacuum pump, which is positioned downstream from the third condensers, is actually the element responsible for drawing vapor from the second condenser into the third condensers. Thus, it would be more accurate to say that the vacuum pump draws oil vapor out of the second condenser and into the third condensers.
For the purposes of examination, the limitation “to inhale the oil vapor inside the second condenser” has been interpreted as requiting that the vacuum pump draw oil vapor out of the second condenser into the third condensers.
5) The clause in question recites the limitation "the third condensers inhaling the oil vapor" in lines 36-37.  There is insufficient antecedent basis for this limitation in the claim.
Furthermore, as discussed above, stating that the third condensers are “inhaling the oil vapor" suggests that the third condensers themselves are responsible for drawing vapor from the second condensers. Examiner’s understanding is that the vacuum pump is the element actually responsible for drawing vapor from the second condenser. Thus, it would be more accurate to state that the third condensers receive oil vapor.
For the purposes of examination, the limitation "the third condensers inhaling the oil vapor" has been interpreted as indicating that the third condensers receive the oil vapor.
6) The clause in question recites the limitation “whereas the third condensers inhaling the oil vapor are sequentially connected to the vacuum pump to repeatedly perform a process in which the vacuum is maintained again,” in lines 36-38 (emphasis added). This limitation is unclear for several reasons.
First, it is unclear where the vacuum in said limitation is maintained.
Presumably, said vacuum is to be maintained in the second condenser and the third condensers.
Second, it is unclear how the language “to repeatedly perform a process in which the vacuum is maintained again” would limit the claim, if it would limit the claim at all.
Apparatus claims are not limited by statements of intended use or manner of operating (see MPEP 2114). Therefore, specifying that the third condensers are connected to the vacuum pump “to repeatedly perform a process in which the vacuum is maintained again” would likely to do little to limit the apparatus of claim 1, as the vacuum pump thereof would presumably be capable of repeatedly operating and maintaining a vacuum at any desired point in time.
Third, as discussed with reference to a different limitation in item 1 above, it is unclear that “sequentially connected” means in the context of this limitation.
For the purposes of examination, the limitation “wherein the third condensers… are sequentially connected to the vacuum pump” has been interpreted as requiring merely that --the third condensers are fluidly connected to an inlet of the vacuum pump--.
Fourth, it is unclear how “repeatedly perform[ing] a process in which the vacuum is maintained again”, should even be interpreted. Is this process one of maintaining a vacuum or merely one in which the vacuum is maintained? Does continuously performing a process (i.e. performing without any pauses) constitute repeatedly performing said process? With respect to what is the process carried out “again”?
For the purposes of Examination, the limitation “whereas the third condensers inhaling the oil vapor are sequentially connected to the vacuum pump to repeatedly perform a process in which the vacuum is maintained again,” has been interpreted as requiring that the third condensers be fluidly connected to the vacuum pump such that the vacuum pump can maintain a vacuum in said third condensers and in the second condenser.
7) The clause in question recites the limitation "the oil vapor inhaled by the vacuum pump" in lines 38-39 of claim 1.  There is insufficient antecedent basis for this limitation in the claim.
In view of items 1-7 above, the clause in lines 34-39 of claim 1 has been interpreted as if it were to read as follows: --wherein the third condensers are fluidly connected to an outlet of the second condenser, and the vacuum pump is connected to outlets of each of the third condensers; wherein the vacuum pump maintains a vacuum in the second condenser and the third condensers such that the vacuum pump draws oil vapor from the second condenser through each of the third condensers, receives oil vapor from the third condenser, and supplies received oil vapor to the fourth condenser.-- 
To overcome this rejection Applicant should amend claim 1 to clarify the scope of the clause in lines 34-39 as appropriate. Examiner suggests Applicant amend lines 34-39 to recite --wherein the third condensers are fluidly connected to an outlet of the second condenser, and the vacuum pump is connected to outlets of each of the third condensers; wherein the vacuum pump maintains a vacuum in the second condenser and the third condensers such that the vacuum pump draws oil vapor from the second condenser through each of the third condensers, receives oil vapor from the third condenser, and supplies received oil vapor to the fourth condenser,-- or some variation thereof.
Claim 1 recites the limitation "the longitudinal direction of the extruding house" in lines 43-44.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “a cylindrical rotating body embedded along the longitudinal direction of the extruding housing to be eccentrically rotated along an eccentric shaft,” in lines 43-44. It is unclear what the term “eccentrically rotated along an eccentric shaft” means in the context of this limitation.
As written, this limitation indicates that the cylindrical rotating body will be disposed along a shaft, wherein said shaft is disposed eccentrically (i.e. as opposed to concentrically) within the extruding housing, and wherein the cylindrical rotating body will rotate eccentrically with respect to said shaft. However, such is incongruent with the device disclosed in Applicant’s specification. Applicant’s specification (Figure 4), depicts the cylindrical rotating body 80 as rotating concentrically with the shaft 78 but eccentrically with respect to the housing 76 (i.e. by virtue of the shaft 78 being eccentrically located inside the housing).
Thus, in view of Applicant’s disclosure, it seems that Applicant intended for lines 43-44 of claim 1 to capture that --a cylindrical rotating body disposed along an eccentric rotating shaft, said eccentric rotating shaft being eccentrically embedded along longitudinal direction of the extruding housing, such that said cylindrical rotating body will rotate eccentrically with respect to the extruding housing--.
Applicant should amend claim 1 to clarify as appropriate. 
Claim 1 recites the limitation "the longitudinal direction of the outer surface of the rotating body" in lines 45-46.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the outer surface of the rotating body" in line 45.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “at least one blade mounted along the longitudinal direction of the outer surface of the rotating body so that a height from the outer surface of the rotating body is adjusted by an elastic force to rotate while being in contact with the inner surface of the extruding housing by the eccentric rotation of the rotating body at all times,” in lines 45-48 (emphasis added). This limitation specifies that “a height from the outer surface of the rotating body is adjusted”, but fails to define what said height is the height of. Therefore, the scope of the adjusted height is unclear.
Presumably, the adjusted height is a height of the “at least one blade”.
Applicant should amend claim 1 to clarify as appropriate. 
Claim 1 recites the limitation "the inner surface of the extruding housing" in lines 47-48.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “at least one blade mounted along the longitudinal direction of the outer surface of the rotating body so that a height from the outer surface of the rotating body is adjusted by an elastic force to rotate while being in contact with the inner surface of the extruding housing by the eccentric rotation of the rotating body at all times,” in lines 45-48 (emphasis added). It is unclear what is “adjusted by an elastic force to rotate while being in contact with the inner surface of the extruding housing by the eccentric rotation of the rotating body” is supposed to mean. Furthermore, it is unclear what is meant to be implied by the phrase “at all times” in this limitation. 
Presumably, Applicant intended for this limitation to capture that the height of the at least one blade from the outer surface of the rotating body is adjusted by an elastic force so as to remain in contact with the inner surface of the extruding housing at all times during the eccentric rotation of the rotating body.
Applicant should amend claim 1 to clarify as appropriate.
Claim 1 recites “wherein at least two sets of the blades facing directions opposite to each other are provided,” in lines 49-50. There is insufficient antecedent basis for “the blades” in the claim. The claim earlier recites “at least one blade” (in line 45), but does not earlier recite “blades”.
By reciting “the blades” and specifying that there are multiple sets of “the blades”, this limitation implies that the “at least one blade” is actually a plurality of blades. If Applicant wishes to claim a plurality of blades, it is improper to claim merely “at least one blade” and then go on to imply that said at least one blade is actually a plurality without explicitly stating so.
To overcome this rejection, Examiner suggests amending line 45 of claim 1 to recite --a plurality of blades-- in place of “at least one blade”.
Claim 2 is rejected due to its dependency on indefinite claim 1.
Claim 2 recites the limitation "the upper and lower portions of the introduction portion" in lines 3-4. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites “first and second gates installed in parallel on the upper and lower portions of the introduction portion, and each opening and closing the introduction portion separately,” in lines 3-5. It is unclear from the claims where these gates are installed relative to the hoper of the introduction portion.
Applicant’s Figure 2 indicates that both the first and second gates 16 and 18 are installed below the hoper 12. Thus, it is clear from Applicant’s specification that neither the first gate nor the second gate can open and/or close the hopper. Because the hopper is part of the introduction portion, it seems inaccurate to state that the first and second gates open/close said introduction portion, as the hopper, which forms an uppermost portion of the introduction portion, remains in an open state, i.e. open to the system surroundings, regardless of the state of said first and second gates.
Applicant should amend claim 2 to clarify the structural relationship between the gates, the hopper, and the introduction portion, as well as the function of the hopper as appropriate.
Claim 2 recites “wherein an operation, in which when the first gate is opened and the plastic is introduced, the first gate is closed and the second gate is opened to transfer the plastic to the melting furnace, is repeatedly performed,” in lines 6-8. This limitation is presented as if it were a method step. However, claim 2 is an apparatus (system) claim. Thus, recitations of method steps in claim 2 only serve to cause confusion as to the nature of the intervention in claim 2.
Applicant should amend the functional limitation in lines 6-8 to frame said limitation as a function which the claimed system is configured to carry out, rather than as a method step which is carried out.

Discussion of Prior Art
The closest prior art of record is Jeong (KR 101051314; English translation obtained from KPIO). Please note that the inline citations below use paragraph numbers which Examiner has annotated into the attached KPIO English translation of the document. 
With regard to claim 1: Jeong teaches a plastic pyrolysis and emulsification system (abstract), the system comprising: 
An introduction portion (input part) 10 having a hopper 12 for introducing plastic (Figures 1-5, paragraphs [3]-[9] under “Description of Embodiments”).
A heating furnace 30 having a burner 34 mounted thereof so as to establish a high temperature environment in the heating furnace 30, the heating furnace 30 further comprising a combustion gas outlet 32 (Figures 1 and 9, paragraphs [3]-[5] and [16]-[17] under “Description of Embodiments”).
A melting furnace 50 penetrating the heating furnace 30 such that one end of the melting furnace 50 is connected to the introduction portion 10 and both ends of the melting furnace 50 are positioned outside of the heating furnace 30 (Figures 1-6, paragraphs [3]-[7] and [18]-[23] under “Description of Embodiments”); The melting furnace 50 comprising a transferring and compressing means 54/56, i.e. a screw conveyor comprised of a rotary shaft 54 and multiple spiral blades 56, being mounted in the melting furnace 50 along an inner longitudinal direction of the melting furnace 50, the transferring and compressing means 54/56 configured to transfer and compress the plastic in one direction, thereby transferring and compressing the plastic while it melts in the melting furnace 50 (Figures 1-6, paragraphs [3]-[7] and [18]-[23] under “Description of Embodiments”); The melting furnace 50 further comprising a vapor outlet 52 for discharging the water vapor resulting from melting of the plastic (Figures 1-6, paragraphs [3]-[7] and [18]-[23] under “Description of Embodiments”).
A first transfer portion (first transport unit) 70 connected to an end of the melting furnace 50 opposite the one end of the melting furnace 50 connected to the introduction portion 10 so as to transfer a melt of the plastic out of the melting furnace 50 (Figure 1, paragraphs [3]-[5], [18]-[19], and [23]-[29] under “Description of Embodiments”).
A vacuum pyrolysis furnace 90 penetrating the heating furnace 30 such that one end of the vacuum pyrolysis furnace 90 is connected to the first transfer portion 70 and both ends of the vacuum pyrolysis furnace 90 are positioned outside of the heating furnace 30 (Figures 1 and 8, paragraphs [3]-[5] and [25]-[39] under “Description of Embodiments”); The vacuum pyrolysis furnace 90 comprising a transfer means, i.e. a screw and paddle conveyor comprised of a rotary shaft 94, a screw 96, and a plurality of paddles (pedals) 98, being mounted in the vacuum pyrolysis furnace 90 along an inner longitudinal direction so as to transfer the melt in one direction, thereby transferring the melt as it is pyrolyzed in the vacuum pyrolysis furnace 90 (Figures 1 and 8, paragraphs [3]-[5] and [25]-[39] under “Description of Embodiments”); The vacuum pyrolysis furnace 90 further comprising an oil vapor outlet (vapor vent) 92 for discharging oil vapor resulting from transfer and pyrolysis of the melt (Figures 1 and 8, paragraphs [3]-[5] and [25]-[39] under “Description of Embodiments”).
A second transfer portion (second transport unit) connected to an end of the vacuum pyrolysis furnace 90 opposite the end of the vacuum pyrolysis furnace 90 connected to the first transfer unit 70 so as to transfer pyrolysis remnant of the melt out of the vacuum pyrolysis furnace 90 (Figure 1, paragraphs [3]-[5] and [37]-[40] under “Description of Embodiments”).
A discharge portion (exhausting part) 130 comprised of a cylindrical conduit and a screw conveyor 134/136 disposed therein, the discharge portion 130 connected to the second transfer portion 110 to discharge the pyrolysis remnant (Figure 1, paragraphs [3]-[5] and [38]-[41] under “Description of Embodiments”).
A first condenser 152 connected to the vapor outlet 52 so as to condense the water vapor (Figure 9, paragraphs [44]-[45] under “Description of Embodiments”).
A second condenser 164 connected to the oil vapor outlet 92 so as to condense the oil vapor (Figure 9, paragraphs [44] and [47] under “Description of Embodiments”).
Multiple (two) third condensers 166 and 168 connected to the second condenser 164 via a first valve V5 and a second valve V6 respectively (Figure 9, paragraphs [44] and [47]-[51] under “Description of Embodiments”).
A vacuum pump 180 connected to the multiple (two) third condensers via a fourth valve V3 and a fifth valve V4 (Figure 9, paragraphs [44] and [47]-[51] under “Description of Embodiments”).
Wherein the first transfer portion 70 comprises a horizontal cylindrical extruding housing 76 and a cylindrical rotating body 80 disposed along an eccentric rotating shaft (eccentricity shaft) 78, said eccentric rotating shaft 78 being eccentrically embedded along longitudinal direction of the extruding housing 80, such that said cylindrical rotating body will rotate eccentrically with respect to the extruding housing (Figures 1 and 7, paragraphs [3]-[5] and [26]-[27] under “Description of Embodiments”).
A plurality of blades (wings) 82 mounted along a the longitudinal surface of the rotating body 80 such that a height of said blades is adjusted by an elastic force such that the blades 82 remain in contact with an inner surface of the extruding housing as the rotating body 80 rotates (Figures 1 and 7, paragraphs [3]-[5] and [26]-[27] under “Description of Embodiments”).
Wherein the blades are comprised of multiple sets facing in opposite directions from one another (Figures 1 and 7, paragraphs [3]-[5] and [26]-[27] under “Description of Embodiments”).
There are some differences between Jeong and the presently claimed invention.
The principle difference between the presently claimed invention and the Jeong reference is that said Jeong reference does not teach the condenser arrangement of the present claims, i.e. Jeong does not teach a system having a second condenser connected to the oil vapor outlet so as to condense the oil vapor; three third condensers connected to the second condenser via first, second, and third valves respectively; a vacuum pump connected to the multiple third condensers fourth, fifth, and sixth valves respectively; and a fourth condenser connected to the vacuum pump; wherein the three third condensers are fluidly connected to an outlet of the second condenser, and the vacuum pump is connected to outlets of each of the third condensers; wherein the vacuum pump maintains a vacuum in the second condenser and the third condensers such that the vacuum pump draws oil vapor from the second condenser through each of the third condensers, receives oil vapor from the third condenser, and supplies received oil vapor to the fourth condenser.
Examiner considers the condenser arrangement disclosed in Applicant’s specification and Figures (Figure 7, paragraphs [0066]-[0078]) to be novel and non-obvious over Jeong. However, as explained in the 112(b) rejections above, Applicant’s claims are replete with indefinite language, with the sections of the claims dealing with the condenser arrangement being especially replete with indefinite language. Indeed, the above characterization of differences between Jeong and the claimed condenser arrangement relies heavily on Examiner’s interpretations of claim 1, said interpretations having been made in order to expedite prosecution of the indefinite claims. Thus, proper comparison of the claimed invention to Jeong is greatly impaired. Due to the serious issues of indefiniteness, Examiner will defer any determination that the claims are allowable over Jeong until the claims have been amended into a sufficiently definite form.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772